Citation Nr: 1456597	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied service connection for sleep apnea.  The Veteran disagreed with the denial and this appeal ensued.   

In August 2013, the Veteran's claim was remanded by the Board for additional development including obtaining a VA medical examination and etiology opinion which is of record.  The claim was again remanded by the Board in February 2014 for a follow-up etiological opinion which is also of record.


FINDING OF FACT

The Veteran currently is shown to have sleep apnea that at least as likely as not had its onset during service.


CONCLUSION OF LAW

The Veteran has sleep apnea which is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has had symptoms of sleep apnea since service and warrants service connection for the same.  Specifically, he reported that he was informed by other service members during his active service that he snored very loudly and would stop breathing at times.  He indicated that he was tired all the time and slept through guard duty on two occasions because of his trouble sleeping.  He also indicated that he used the chemical "naptha" for cleaning purposes and that this could be a cause of his sleep apnea.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).

 Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment reports (STRs) do not reflect any complaints, findings, or treatment for sleep apnea or any respiratory disorders.  

A review of the Veteran's post-service treatment reports reflects that the Veteran was diagnosed with moderate to severe obstructive sleep apnea with many hypopneas seen in March 2011.  

Private treatment records from D. Fownes, M.D., dated in April 2011 reflect that the Veteran reported that he used the chemical naptha for cleaning purposes during service.  

The Veteran submitted an internet article pertaining to the use of the chemical naptha which is a respiratory irritant and indicates that chronic exposure of humans to naptha can cause sleep disturbance, including sleep apnea.  

The Veteran's spouse submitted a statement dated in May 2011 in which she reported that the Veteran had issues breathing during sleep when he came home from service in 1966 but he was young and did not seek treatment because he needed to work and provide for his family.  She indicated that the Veteran would tell her that he slept for eight hours but then he was tired a few hours later.  She indicated that the Veteran snores at night and stops breathing at times and she has to shake him to wake him up.  

At an October 2013 VA examination, the examiner indicated that the Veteran was diagnosed with sleep apnea in 2011.  The Veteran reported that he would fall asleep during the day while on active duty, but he was not formally diagnosed with sleep apnea until he underwent a polysomnogram in 2011.  The Veteran reported persistent daytime hypersomnolence and his spouse reported loud snoring with occasional cessation of breathing.  Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's obstructive sleep apnea (OSA) was not etiologically related to service because the etiology of the OSA is an anatomical collapse of the upper airway when recumbent resulting in sub-optimal air exchange.  The examiner indicated that there is not service activity, injury, or occurrence that would cause or aggravate OSA and the Veteran's body habitus (obese, thick neck) led to OSA.  

In a May 2014 VA opinion, the October 2013 examiner again reviewed the claims file and opined that following a review of medical literature, she could find no link between exposure to naptha (short for naphthalene) and the development of sleep apnea.  She concluded that it was less likely than not that the Veteran's OSA is etiologically linked to the Veteran's service including exposure to naptha.  She opined that it is more likely than not that OSA began during the Veteran's service based on the history provided by the Veteran's fellow service members regarding his snoring and breathing problems.  The examiner also indicated that the OSA was due to the Veteran's body habitus and not an activity, incurrence or exposure during service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for sleep apnea. 

As an initial matter, the Board notes that the Veteran and his spouse are competent as lay persons to provide testimony regarding continuity of symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  To the extent that the Veteran reported that he had symptoms of daytime hypersomnolence during service and since that time and his spouse reported that same, the Board finds that a continuity of symptomatology is established to support the claim.  

Additionally, while the VA examiner initially indicated that the Veteran's OSA was unrelated to service and was due to the Veteran's body habitus, she most recently also indicated that it was as likely as not that OSA began during the Veteran's service based on his reported symptoms during service.  The Board finds this opinion probative and in accordance with the evidence of record, specifically, the credible lay statements provided by the Veteran, his spouse, and his fellow servicemen.

Since the record shows that the Veteran has sleep apnea which as likely as not was first manifested during active service, the record tends to show that the claimed disability had its onset during service. Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that sleep apnea was incurred in service and that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.  




____________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


